Exhibit 10.23

CERTIFICATE OF DESIGNATION, PREFERENCES, RIGHTS AND
OTHER RIGHTS OF
SERIES B PREFERRED STOCK OF SPARE BACKUP, INC.


Pursuant to Section 151 of the General Corporation Law of the State of Delaware,
the undersigned President of SPARE BACKUP, INC. (the “Corporation”), a
corporation organized and existing under the laws of the State of Delaware, DOES
HEREBY CERTIFY that pursuant to the authority contained in the Corporation’s
Certificate of Incorporation, as amended, and in accordance with the provisions
of the resolution creating a series of the class of the Corporation’s authorized
Preferred Stock designated as Series B Preferred Stock as follows:


FIRST:  The Certificate of Incorporation, as amended, of the Corporation
authorizes the issuance of 300,000,000 shares of common stock, $0.001 par value
per share, and 5,000,000 shares of preferred stock, par value $0.001 per share
(the "Preferred Stock"), and, further, authorizes the Board of Directors of the
Corporation, by resolution or resolutions, at any time and from time to time, to
divide and establish any or all of the unissued shares of Preferred Stock not
then allocated to any series into one or more series and, without limiting the
generality of the foregoing, to fix and determine the designation of each such
share, the number of shares which shall constitute such series and certain
preferences, limitations and relative rights of the shares of each series so
established.


SECOND: By written consent of the Board of Directors of the Corporation dated
June 17, 2011, the Board of Directors designated 50,000 shares of the Preferred
Stock as Series B Preferred Stock.  The designations, powers, preferences and
rights, and the qualifications, limitations or restrictions thereof, in respect
of the Series B Preferred Stock shall be as hereinafter described.


THIRD: Article Four of the Certificate of Incorporation of this Corporation is
amended to include the following:


Series B Preferred Stock


The Corporation shall designate a series of preferred stock, consisting of
50,000 shares, as Series B Preferred Stock which shall have the following
designations, rights and preferences:


1.           Stated Value.  The stated value of the Series B Preferred Stock
shall be $0.001 per share.


2.           Dividends.  The holders of Series B Preferred Stock shall have no
rights to receive dividend distributions or to participate in any dividends
declared by the Corporation to or for the benefit of the holders of its common
stock.


3.           Conversion.  The shares of Series B Preferred Stock are not
convertible into or exchangeable for any other security of the Corporation.


4.           Redemption.  The Series B Preferred Stock is not redeemable without
the prior express written consent of the holders of the majority of the voting
power of all then outstanding shares of such Series B Preferred Stock.  In the
event any shares of Series B Preferred Stock shall be redeemed pursuant to this
section, the shares so redeemed shall automatically be cancelled and returned to
the status of authorized but unissued shares of preferred stock.


5.           Voting Rights. Each share of Series B Preferred shall entitle the
holder thereof to Four Hundred (400) votes, and with respect to such vote, shall
be entitled to notice of any stockholders' meeting in accordance with the bylaws
of this Corporation, and shall be entitled to vote, together as a single class
with holders of common stock and any other series of preferred stock then
outstanding, with respect to any question or matter upon which
 
 
1

--------------------------------------------------------------------------------

 
 
holders of common stock the have the right to vote.  Series B Preferred shall
also entitle the holders thereof to vote the shares as a separate class as set
forth herein and as required by law.  In the event of any stock split, stock
dividend or reclassification of the Corporation's common stock, the number of
votes which attach to each share of Series B Preferred shall be adjusted in the
same proportion as any adjustment to the number of outstanding shares of common
stock.  Notwithstanding anything contained herein to the contrary, the shares of
Series B Preferred shall have no right to vote on an amendment to the
Corporation's Certificate of Incorporation increasing the number of authorized
shares of common stock if such amendment should be voted upon by the
Corporation's stockholders within four (4) months from the date of issuance of
such shares of Series B Preferred Stock.


6.           Liquidation, Dissolution, Winding-Up.  In the event of the
liquidation, dissolution or winding up of the affairs of the Corporation,
whether voluntary or involuntary, the holders of shares of the Series B
Preferred then outstanding shall be entitled to receive, out of the remaining
assets of the Corporation available for distribution to its stockholders, an
amount equal to $0.001 per share.


7.           Protective Provisions.  So long as any shares of Series B Preferred
are outstanding, this Corporation shall not without first obtaining the written
approval of the holders of at least a majority of the voting power of the then
outstanding shares of such Series B Preferred Stock (i) alter or change the
rights, preferences or privileges of the Series B Preferred, or (ii) increase or
decrease the total number of authorized shares of Series B Preferred Stock.


8.           No Preemptive Rights.  No holder of the Series B Preferred shall be
entitled to rights to subscribe for, purchase or receive any part of any new or
additional shares of any class, whether now or hereinafter authorized, or of
bonds or debentures, or other evidences of indebtedness convertible into or
exchangeable for shares of any class.


9.           Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Certificate of Designation
shall be cumulative and in addition to all other remedies available under this
Certificate of Designation, at law or in equity (including a decree of specific
performance and/or other injunctive relief), no remedy contained herein shall be
deemed a waiver of compliance with the provisions giving rise to such remedy and
nothing herein shall limit a holder's right to pursue actual damages for any
failure by the Corporation to comply with the terms of this Certificate of
Designation.


10.           Specific Shall Not Limit General.  No specific provision contained
in this Certificate of Designation shall limit or modify any more general
provision contained herein.


IN WITNESS WHEREOF, the Company has caused this Certificate of Designation to be
duly executed by its President as of this 17 day of June   , 2011.




 

   
SPARE BACKUP, INC.
          By:           Cery Perle, President

 
2

                                                     
     
